Citation Nr: 1142791	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity (RLE) associated with degenerative changes of the lumbosacral spine. 

2.  Entitlement to an initial disability rating in excess of 30 percent for depression. 

3.  Entitlement to an increased disability rating for degenerative changes and disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased compensable disability rating for multiple scattered lipomas.  

5.  Entitlement to an increased compensable disability rating for vascular headaches.  

6.  Entitlement to an increased compensable disability rating for degenerative changes of the cervical spine prior to November 5, 2009, and 10 percent therefrom. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to June 1980 and from October 1980 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO granted service connection for RLE radiculopathy associated with degenerative changes of the lumbar spine and depression; initial 40 and 10  percent disability ratings were assigned, respectively, effective September 6, 2005--the date VA received the Veteran's initial claim for compensation for the above-cited disabilities.  By that rating action, the RO also assigned a 20 percent rating to the service-connected low back disability, effective September 6, 2005, and continued noncompensable disability ratings assigned to the service-connected multiple scattered lipomas, vascular headaches and cervical spine disability.  The Veteran appealed the RO's September 2006 rating action to the Board. 

By November 2007 and January 2010 rating actions, the RO assigned 30 and 10 percent disability ratings to the service-connected depression and cervical spine disability, effective September 6, 2005 and November 5, 2009 (the date of a VA examination report reflecting an increase in severity of the service-connected cervical spine disability), respectively.  Although these ratings represent an increase in the disability ratings assigned to the above-cited service-connected disabilities, they do not constitute a full grant of the benefits possible.  Thus, the above-cited initial and increased rating claims for depression and cervical spine disability, respectively, remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for a dental disability and entitlement to dependency allowance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the claims files reflects that a remand is necessary in order to schedule the Veteran for a hearing at a local RO before a Veterans Law Judge (i.e., Travel Board (TB) or videoconference hearing)).  On his original Substantive Appeal (VA Form 9), received by the RO on January 17, 2008, the Veteran indicated that he did not want a TB hearing with respect to the issue of entitlement to an increased compensable rating for multiple lipomas.  On a subsequent VA Form 9 that addressed the remaining initial and increased evaluation issues on appeal, received by the RO on July 11, 2008, the Veteran checked a box indicating that he desired a TB hearing.  However, to the left of the box, he appeared to write in the word "no."  A third VA Form 9, received by VA in late June 2009, reflects that the Veteran indicated that he wanted a TB hearing on all six (6) initial and increased evaluation issues.  Based on the above, the above, the Veteran's most recent communication on this matter indicates that he wants a hearing before the Board at the local RO office - either an in-person TB hearing or a videoconference hearing.  Accordingly, the case must be remanded for clarification and the scheduling of a hearing at the local RO.


Therefore, the case is REMANDED to the RO for the following action:

Clarify the status of the Veteran's TB hearing request; that is, whether he wants a TB or videoconference hearing.  Based on the Veteran's response, the appropriate type of hearing should be scheduled.  If he does not respond to the clarification letter, schedule him for a TB hearing.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

